           Case 1:18-cv-09157-VSB Document 56 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
                                                           :                          5/7/2020
 STANLEY JOHNSON, et al.,                                  :
                                                           :
                                         Plaintiffs,       :
                                                           :          18-CV-9157 (VSB)
                            -against-                      :
                                                           :              ORDER
 M.A.C. COSMETICS, INC., et al.,                           :
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        In light of the current public health crisis, it is hereby:

        ORDERED that the post-discovery conference currently scheduled for May 15, 2020 is

adjourned sine die.

        IT IS FURTHER ORDERED that the parties are directed to meet and confer and submit

a joint letter within thirty (30) days summarizing the status of discovery in this case and any

anticipated motion practice. If all discovery has not been completed, the parties shall submit a

proposed schedule for the completion of the remaining discovery. If the parties anticipate

motion practice, the letter shall include a proposed briefing schedule for the Court’s review. If

the parties anticipate proceeding to trial, the parties shall review Rule 6 of my Individual Rules

& Practices in Civil Cases and proceed accordingly.

        The parties shall also inform me whether they wish to be referred to the Mediation

Program or the Magistrate Judge at this time. The parties are encouraged, but not required, to

pursue an alternative form of dispute resolution before commencing motion practice.
         Case 1:18-cv-09157-VSB Document 56 Filed 05/08/20 Page 2 of 2



SO ORDERED.

Dated:    May 7, 2020
          New York, New York

                                           ______________________
                                           Vernon S. Broderick
                                           United States District Judge




                                       2
